DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/02/2022 has been entered.
Status of claims 
Claims 1, 4, 5 and 17 have been amended, claims 20, 23, 25, 27, 29 and 37 remain withdrawn and claims 1, 2, 4-7, 12, 16, 17 and 40-45 remain under consideration in the application.
Claim Objections
4.	Claim 1 is objected to because of the following informalities: while line 1 or the preamble of the claim recite “Apparatus for moving molten metal”, it is suggested that   preamble be amended to recite “Apparatus for moving molten metal within a container or a vessel” so as to better clarify the function of the claimed apparatus and also better 
capture the domain of the claimed invention. Appropriate correction is required.
Also, it is suggested to replace, in line 3, “an electromagnetic mover having a 
primary motion axis” with --an electromagnetic mover having a primary motion axis in the molten metal--; because eventhough the electromagnetic mover is a linear motor, it does not move by itself but rather generates a thrust that causes motion in the molten metal contained in the container or vessel. Appropriate correction is required.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

6.	Claims 1, 2, 4-7, 12, 16, 17 and 40-45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the electromagnetic mover ……… is inclined relative to a vertical axis in two different planes” in lines 8-11 and   claim 40 recites the limitation "the electromagnetic mover is angularly disposed relative to a vertical axis in at least two different planes”. The respective limitation recited in claims 1 and 40 is indefinite because: (1) “a vertical axis” recited in these claims has no frame of reference since the molten metal containment vessel or container is not recited in the claim. In particular, a vertical axis relative to what feature or structure in the claim. (2) In particular, claim 1 sets forth no particular orientation or positioning of the electromagnetic mover to allow it to be inclined relative to a vertical axis in two different planes. In claim 40, while the claim, sets forth the electromagnetic mover to be angularly disposed, it does not set forth how it can be oriented to the vertical axis in two different planes. The claims are therefore rendered indefinite since the metes and bound of these claims are unascertainable. 

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1, 2, 4-7, 12, 16, 17 and 40-45 are rejected under 35 U.S.C. 103 as being unpatentable over Hiroo (JPS 5128530, also see the Espacenet English Machine Translation Version “EEMTV”, Description, para [0001]- [0004] and claim 1).
Regarding claims 1 and 40, Hiroo teaches an apparatus for moving molten metal within a ladle or container (1, see figure 2 and para [0003]-[0004] and claim 1), the apparatus comprising: an electromagnetic mover (2, see figures 1 and 2 and “EEMTV”, Description, para [0003]-[0004]) having a primary motion axis  (A2, see figure 1b and EEMTV”, Description para [0003]) within the ladle; and an adjustable mounting frame (reads on the assemble comprising the carriage 6, support 7, rack 9, pinion 10, driving motor 11 and rotating shaft 8 see figure 2 and “EEMTV”, Description, para [0003]-[0004])  configured to support the electromagnetic mover (2), the mounting frame being adjustable between a first orientation and a second orientation (note the mounting assemble is configured to be translatable and pivotable and rotatable, thereby meeting this claimed first and second orientation, see  figure 1b and 2, and “EEMTV”, Description, para [0003]-[0004]); wherein, while the mounting frame is in the second position the  primary motion axis  of the electromagnetic mover is aligned along a direction of maximum linear force generated by the electromagnetic mover (see figure 1b shows as such also see “EEMTV”, Description, para [0003]-[0004]).
Hiroo does not expressly teach that electromagnetic mover is configured to be inclined or angularly relative to a vertical axis in two different planes and the manner as claimed. However; since the only requirement in the claim for the electromagnetic mover to be inclined relative to two different planes, is for the electromagnetic mover to be inclined to the vertical by the mounting frame; and figures 1b and 2 of Hiroo meets that requirement.  Therefore, absent any evidence to the contrary, it would necessarily flow that the electromagnetic mover of Hiroo would equally be inclined relative to a vertical axis in two different planes, especially since the mounting frame assembly of Hiroo is configured to allow the electromagnetic mover (2) to be tiltable/pivotable and rotatable by the combined actions of the rack 9, rotating shaft, tilting motor 11 and pinion 10. Note claim 40 is rejected together with claim 1 since the scope of claim 1 encompasses the scope of claim 40.
	Regarding claim 2, Hiroo in figures 1b and 2 shows line (A2) as the primary motion axis and corresponds to a primary axis along which molten metal moves (see the arrow lines indicating molten metal motion in figure 1b) and the primary motion axis is parallel to a longitudinal axis of the electromagnetic mover.  
	Regarding claim 4, Hiroo in figures 1b and 2 shows the primary motion axis (A2) is inclined relative to the vertical axis in a first plane and the mounting frame assembly orienting the electromagnetic mover (2) such that an upper part of the electromagnetic mover is further from a container (ladle 1) accommodating the molten metal than a lower part of the electromagnetic mover.  
         Regarding claims 5, 7, 17, 43 and 45, Hiroo in figures 1b and 2 shows a mounting 
frame configured to orient the electromagnetic mover in a position such that the primary motion axis is inclined relative to the vertical axis between 10° and 45°, (which overlaps with the angular ranges 20° and 65°, 3° and 50° , 20° and 65°, 3° and 50° and 30° and 90° recited in claims 5, 7, 43, 45 and 17 respectively); thereby encompassing the scope of these claims, especially when applicant’s own specification suggest that said claimed movement of the electromagnetic mover is also due to the fact that the mounting frame serves as a rotating and pivoting mounting support for the electromagnetic mover in the same way as described in the apparatus of Hiroo. 
  	Regarding claims 6, 12 , 16, 42 and 44, Hiroo teaches a mounting frame configured to allow the electromagnetic mover (2) to be tiltable/pivotable (i.e. incline and recline) and rotatable by the combined actions of the rack 9, rotating shaft, tilting motor 11 and pinion 10, therefore absent any evidence to the contrary, it would necessarily flow that the apparatus of Hiroo would be able to describe substantially all the movements of the electromagnetic mover set forth in these claims, especially when applicant’s own specification suggest that said claimed movement of the electromagnetic mover is also due to the fact that the mounting frame serves as a rotating and pivoting mounting support for the electromagnetic mover in the same way 
as described in the apparatus of Hiroo.
	Regarding claim 41, Hiroo in figure 1b shows a longitudinal axis A2 that 
coincides with a centerline of the electromagnetic mover body (2).  

Response to Arguments
9.	Applicant’s arguments with respect to claims 1, 2, 4-7, 12, 16, 17 and 40-45 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Due to the amendments to the claims, the rejection in the previous office action by Guest has been withdrawn and a new ground of rejection has been present in the instant office action as shown above by Hiroo.

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Guest (US 8,623,271) is also cited in PTO-892.

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ABOAGYE whose telephone number is (571)272-8165. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.A/Examiner, Art Unit 1733  
/SCOTT R KASTLER/Primary Examiner, Art Unit 1733